NUMBER 13-21-00254-CR

                             COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG
____________________________________________________________

NINFA SOLIZ,                                                                Appellant,

                                           v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 156th District Court
                   of Live Oak County, Texas.
____________________________________________________________

                            MEMORANDUM OPINION
                  Before Justices Hinojosa, Tijerina, and Silva
                   Memorandum Opinion by Justice Hinojosa

       Appellant filed a notice of appeal attempting to appeal convictions of smuggling of

persons entered by the 156th District Court on August 9, 2021. We dismiss the appeal

for want of jurisdiction.

       Sentence in this matter was imposed with a judgment of conviction entered on

August 9, 2021. On that same day, a notice of appeal was filed. Upon review of the
documents filed, the trial court has certified that this “is a plea-bargain case, and the

defendant has NO right of appeal” without permission of the Court. See TEX. R. APP. P.

25.2(a)(2). On August 16, 2021, the Court ordered appellant’s counsel to review the

record and determine whether appellant had a right to appeal. On September 27, 2021,

due to counsel’s lack of response to the order, the Court abated the matter for the trial

court to determine whether the certificate was accurate, whether appellant’s rights are

adversely affected by a continued delay, whether appellant wishes to pursue the appeal,

and if any order are necessary to ensure the proper and timely pursuit of the appeal.

       On December 13, 2021, we received a supplemental record containing the trial

court’s findings that the trial court certification (the defendant has NO right of appeal) is

accurate, that appellant does not have the permission of the trial court to appeal, and that

the record of the hearing clearly shows that the appellant was informed she had no right

to appeal, and that appellant understood the admonishment.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

reinstated and dismissed for want of jurisdiction.


                                                                LETICIA HINOJOSA
                                                                Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
3rd day of February, 2022.


                                             2